IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

KENNETH LEE DOUDS

            VS.                                      CAUSE NUMBER PD-0857-14

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. 180270 from

County Court at Law No. 1 of Brazoria County.

       The Court is of the opinion the following exhibit should be inspected:

               1. Defense Exhibit # 1 ( DVD recording)



 Pursuant to Tex. R. App. 34.6(g)(2), the County Clerk of Brazoria County is ordered to file this

exhibit with the Clerk of this Court on or before the 29th day of May, 2015.

       IT IS SO ORDERED THIS THE 15th DAY OF MAY, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH